Exhibit GOLDEN EAGLE INTERNATIONAL, INC. REVISED 2 Effective Date: October 7, 2009 Approved by the Board of Directors on October 7, 2009 Approved by the Stockholders on , 2009 Table of Contents Page ARTICLE I INTRODUCTION 1 1.1Establishment 1 1.2Purpose 1 ARTICLE II DEFINITIONS 2.1Definitions 2.2Gender and Number 1 1 5 ARTICLE III PLAN ADMINISTRATION 3.1General 3.2Delegation by Committee 3.3Contractual Limitations 5 5 5 6 ARTICLE IV STOCK SUBJECT TO THE PLAN 4.1Number of Shares 4.2Other Shares of Stock 4.3Adjustments for Stock Split, Stock Dividend, Etc 4.4Other Distributions and Changes in the Stock 4.5General Adjustment Rules 4.6Determination by the Committee, Etc. 6 6 6 6 7 7 7 ARTICLE V CHANGE IN CONTROL 5.1Change in Control Provisions Applicable at the Discretion of the Committee 5.2Additional Provisions Related to Options. 5.3Company Actions 7 7 9 9 ARTICLE VI PARTICIPATION 9 ARTICLE VII OPTIONS 7.1Grant of Options 7.2Stock Option Agreements 7.3Restrictions on Incentive Options 7.4Transferability 7.5Stockholder Privileges 10 10 10 13 13 13 ARTICLE VIII RESTRICTED STOCK AWARDS 8.1Grant of Restricted Stock Awards 8.2Restrictions 8.3Privileges of a Stockholder, Transferability 8.4Enforcement of Restrictions 13 13 14 14 14 ARTICLE IX OTHER GRANTS 14 ARTICLE X RIGHTS OF PARTICIPANTS 10.1Employment or Service 10.2Nontransferability of Awards 10.3No Plan Funding 14 14 15 15 i ARTICLE XI GENERAL RESTRICTIONS 11.1Investment Representations 11.2Compliance with Securities Laws 11.3Changes in Accounting or Tax Rules 11.4Stockholder Agreements 11.5Lock-Up Period 15 15 15 16 16 16 ARTICLE XII PLAN AMENDMENT, MODIFICATION AND TERMINATION 16 ARTICLE XIII WITHHOLDING 13.1Withholding Requirement 13.2Withholding With Stock 17 17 17 ARTICLE XIV REQUIREMENTS OF LAW 14.1Requirements of Law 14.2Federal Securities Law Requirements 14.3Section 409A 14.4Participant’s Representations 14.5Governing Law 17 17 17 18 18 18 ARTICLE XV DURATION OF THE PLAN 18 ARTICLE XVI EFFECTIVENESS OF THE PLAN 18 ii GOLDEN EAGLE INTERNATIONAL, INC. REVISED 2 ARTICLE I INTRODUCTION 1.1 Establishment Golden
